Syllabus by
FUNK, P. J.
The attempt, by a managing agent of a corporation to misrepresent or conceal the true condition of the affairs of the corporation or the value of its stock, from a stockholder who is not active in the management of the company business, for the purpose of purchasing his stock for less than its true value, is not such conduct as will justify a court in holding, as a matter of law, that its natural tendency would be to injure the business of such corporation and justify the peremptory discharge of such manager.
(Editor’s Note) This opinion will be published in full, in other Ohio Publications. For citations, watch the Omnibus Index.